DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-08-22 has been entered.
 
     Amendment
Acknowledgement is made of Amendment filed 02-08-22.
Claim 1 is amended.
Claims 12-13 are withdrawn.

      Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakemi (US20120052633).
Re Claim 1, Sakemi show and disclose
An electronic module, comprising: 
a circuit board (1, fig. 2a) comprising a device-attachment area (area for attaching electronic device 6, fig. 2a); 
a conductive layer (3, fig. 2a) disposed on the device-attachment area; 
an electronic device (6, fig. 2a) disposed on the conductive layer and electrically connected to the circuit board through the conductive layer; and 
an adhesive material (4, fig. 2a) in shape of a single droplet and disposed only at one peripheral edge of the device-attachment area (fig. 2a; a plurality of reinforcement points 1b are situated on either end of a row of electrodes 2 on the substrate 1 and are set at locations corresponding to outer edges of an electronic component. The reinforcement points 1b are applied with an adhesive 4, [0015]), wherein the adhesive material exclusively contacts a lateral side and a bottom side of the light-emitting device (fig. 2b) and does not cover a top surface of the electronic device (fig. 2b), for connecting the electronic device to the circuit board without entirely surrounding the light-emitting device (fig. 2a, adhesive 4 only applied on a plurality of reinforcement points 1b, [0015]), wherein the electronic device is placed on the circuit board after the adhesive material and the conductive layer are formed on the device-attachment area (fig. 2a) so as to fix relative positions between the electronic device and the device-attachment area of the circuit board (fig. 2a);
Sakemi disclosed claimed invention, except for the electronic device being a surface-mount light-emitting device (SMT-LED); since Sakemi disclosed an electronic device 3mounted on a circuit board and all the other limitations in claim 1, and Sakemi does not have specified any restriction for the electronic device; therefore, it would have been obvious to one having ordinary skill in the art to use a surface-mount light-emitting device for the electronic device, in order t be able to have variety design choice of the types of the electronic device being used for the electronic device; and since a surface-mount light-emitting device is a well-known and common electronic device in the art.
Re Claim 2, Sakemi show and disclose
The light-emitting module of claim 1, wherein the adhesive material has a first portion (portion under 6, fig. 2b) and a second portion (portion on side of 6, fig. 2b) connected with the first portion, the first portion is formed inside a gap (gap between 1 and 6, fig. 2) between the light-emitting device and the circuit board, and the second portion is formed outside the gap (fig. 2b).
Re Claim 3, Sakemi show and disclose
The light-emitting module of claim 2, wherein the first portion of the adhesive material is in contact with a central position of a marginal region on a bottom surface of the light-emitting device (fig. 2b), and the second portion of the adhesive material is in contact with a lower center position on one of the lateral surfaces of the light-emitting device (fig. 2b).
Re Claim 6, Sakemi show and disclose
The light-emitting module of claim 2, wherein a first width between the circuit board and the first portion of the adhesive material covered by the light-emitting device is A1, a second width between the circuit board and the adhesive material is A2, and a ratio of A1 to A2 ranges from 2.5% to 50% (fig. 2b).
Re Claim 7, Sakemi show and disclose
The light-emitting module of claim 6, wherein the ratio of A1 to A2 ranges from about 25% to about 50% (fig. 2b).
Re Claim 8, Sakemi show and disclose
The light-emitting module of claim 2, wherein a level height difference between the bottom surface of the light-emitting device and a top of the second portion of the adhesive material uncovered by the light-emitting device is H1, a thickness of the light-emitting device is H2, and a ratio of H1 to H2 ranges from 15% to 50% (fig. 2b).
Re Claim 9, Sakemi show and disclose
The light-emitting module of claim 2, wherein a curing temperature of the adhesive material (thermosetting resin, [0015]) is lower than a melting point of the conductive layer (solder bonding material, [0014]).
Re Claim 11, Sakemi show and disclose
The light-emitting module of claim 1, wherein the light-emitting device is a SMT-LED (see claim 1 above).
Claims 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakemi in view of Yoshida (US20080308930).
Re Claim 4-5 and 10, Sakemi show and disclose
The light-emitting module of claims 1 and 2 respectively, 
Sakemi does not disclose
wherein the point structure of the adhesive material and the conductive layer have a predetermined spacing therebetween; wherein the circuit board includes a plurality of PCB pads and a projection of the adhesive material on the circuit board does not overlap with the PCB pads.
Yoshida teaches a device wherein
the point structure of the adhesive material and the conductive layer have a predetermined spacing therebetween (fig. 1B); the circuit board includes a plurality of PCB pads (13a, fig. 1B), and a projection of the adhesive material on the circuit board does not overlap with the PCB pads (fig. 1B).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange a space between the adhesive material and the bonding pads as taught by Yoshida in the electronic device of Sakemi, in order to be able to have variety design choice of the way to arrange the positions of the adhesive material and the bonding pads for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-8557630 US-5234530 US-20060163749. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848